DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
It is recommended that Applicant delete the “-like” in “pillar-like”.  If the particles are pillars, then the “-like” is unnecessary.  If the particles are not pillars but are only like a pillar shape, then the claim could be indefinite since it is unclear what non-pillar particles are considered to fall within the scope of the claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 6-9, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruth (US 2011/0156300 A1) in view of V. Matilainen Master’s Thesis - Lappeenranta University of Technology School of Technology LUT Mechanical Engineering: "Characterization of Process Efficiency Improvement in Laser Additive Manufacturing" April 2014.
Regarding Claim 1, Furth teaches a method of manufacturing a solid freeform fabrication object (title, paragraph [0014]) comprising: 
forming a layer of resin powder for solid freeform fabrication (Fig. 5 paragraph [0059] ...delineate the shaped body in the area of the layer – 519, whereby the powder is solidified in the area(s) forming the shaped body...)
 including particles (paragraph [0021] ...particles of the filler material are fibrous or spherical...)5 having a pillar-like form (Figs 2, 4; paragraph [0026] different fiber pieces – 509 ...fibers may be structures having a generally cylindrical shape...) see below and 
			
    PNG
    media_image1.png
    605
    559
    media_image1.png
    Greyscale

solidifying a particular area of the layer with irradiation of laser beams (Figs. 5 -7, paragraphs [0058] [0059] irradiation device e.g. a laser head radiating a focused laser beam...) however, Furth is silent as to whether the laser beam energy intensity distribution has a top hat-like form.
From a master’s thesis in the same field of endeavor, V. Matilainen, Characterization of Process Efficiency Improvement in Laser Additive Manufacturing, Matilainen teaches that the energy intensity distribution is ideally (equation 4 p. 8 lines 31-34) in a top hat shaped laser beam profile (Fig. 5 p. 7).

    PNG
    media_image2.png
    551
    1030
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Furth with Matilainen whereby a method of manufacturing a solid freeform fabrication object forming a layer of resin powder from particles are irradiated with a laser beam would also provide for an energy intensity distribution with a top hat-like form. 
This is advantageous because the top hat shaped beam diameter is usually larger than with a Gaussian beam profile and the intensity of the beam is more equal throughout the whole beam diameter. (p. 7 lines 7-9). This means that this kind of beam profile can melt the powder grains almost over the complete beam diameter (p. 8 last paragraph).

Regarding Claim 2, the combination of Furth and Matilainen disclose all the limitations of claim 1 and Furth further discloses that the pillar-like form is in a significantly cylindrical form (Figs. 2, 4 paragraph [0026] ...structures generally have a cylindrical shape...see Fig. 2 above).

Regarding Claim 6, the combination of Furth and Matilainen disclose all the limitations of claim 1 and Furth further discloses that the particles have significantly circular planes facing each other (Fig. 2, 4 paragraphs [0026] [0027] ...circular cylinder...; circumference of the cross sectional area, i.e. the base surface of a cylinder, is referred to as diameter...) with a diameter of from 5 to 100 µm and a height of from 5 to 100 µm (paragraph [0018] where diameter is 1-100 µm (0.001-0.5 mm, preferably 0.01 – 0.1 mm) and the ratio of the average diameter to the average length of the fibers is between 0.1 and 1000, preferably between 0.5 and 3).
  .

	Regarding Claim 7, the combination of Furth and Matilainen disclose all the limitations of claim 1 and Furth further teaches that the resin powder has a melting point of 100 degrees C or higher as measured according to ISO 3146 regulation standard. (paragraph [0099] see list of thermoplastics). Because all of the disclosed materials disclosed in the prior art have melting points above 100 degrees C, this limitation is inherently met by the prior art of Furth. The evidence that supports this determination is from: PlastikCity: Material Melt and Mould Temperatures p. 5/7 see list plastic materials with melt temperature ranges obtained from https://www.plastikcity.com.uk/useful-stuff/material-melt-mould-temperatures. 02/13/2016

Regarding Claim 8, the combination of Furth and Matilainen disclose all the limitations of claim 1 and Furth further teaches that the resin powder has a 50 percent cumulative volume particle diameter of from 5 to 200 µm. (paragraph [0097] where the ratio of the average diameter to average length of the fibers encompasses 50 percent of this cumulative volume particle diameter (0.1 and 1000 mm), preferably between 0.5 and 3 mm or 500 – 3000 µm which overlaps 5 to 200 µm.  
Although the diameter and height (length) of the particles are not explicitly disclosed in this prior art, nevertheless, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity” MPEP § 2144.05 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	Regarding Claim 9, the combination of Furth and Matilainen disclose all the limitations of claim 1 but are silent as to the solid freeform fabrication object having an arithmetic mean deviations of profiles of from 0.5 to 20 µm as measured according to the ISO 1302 regulation standard.
However, it would have been obvious to one having ordinary skill in the art to have these arithmetic deviations of the profile measurements according to the ISO 1302 standard of surface roughness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
One would have been motivated to meet this range of surface roughness for the purpose of ensuring that surface roughness remains within narrow limits (Furth, paragraph [0008] ...powder particles must have dimensions... surface roughness...that are defined within narrow limits).

	Regarding Claim 13, the combination of Furth and Matilainen disclose all the limitations of claim 1 and Furth further teaches that the resin powder consists of the particles having a pillar-like form (paragraph [0026] ...fibers are structures having a diameter that is smaller than its length...whose geometrical shape results from an extruded cross-section...).

	Regarding Claim 15, the combination of Furth and Matilainen disclose all the limitations of claim 1 and Furth further teaches the method being a selective laser sintering (SLS) method (paragraphs [0004] [0076] metallic components are produced in a melting phase by laser sintering... “selective laser sintering” (SLS method) to this principle...; desired selective solidification ...may be carried out using the radiation source...).

	Regarding Claim 16, the combination of Furth and Matilainen disclose all the limitations of claim 1 and Furth further teaches the resin powder comprises polyethylene terephthalate (paragraph [0020]).

2.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furth (US 2011/0156300 A1) in view of V. Matilainen Master’s Thesis - Lappeenranta University of Technology School of Technology LUT Mechanical Engineering: "Characterization of Process Efficiency Improvement in Laser Additive Manufacturing" April 2014 as applied to claim 1 above, and further in view of Watanabe (US 2016/0038633).
Regarding Claim 14, the combination of Furth and Matilainen disclose all the limitations of claim 1, however, neither Furth nor Matilainen disclose a ratio of a volume average particle diameter to a number average particle diameter of the resin powder. 
	Watanabe discloses an additive manufacturing powder and a method of manufacturing it (abs), wherein Watanabe teaches that one property of the resin powder is that it has a ratio (Mv/Mn) of a volume average particle diameter (Mv) to a number average particle diameter (Mn) is 2.00 or less (paragraph [0098] where Dv/Dn = Mv/Mn and includes a 1.50 or less particle size distribution which is encompassed by 2.00 or less as recited by the claim.
	It would have been obvious to one with ordinary skill in the art to have combined Watanabe with the combination of Furth and Matilainen wherein the method of manufacturing a solid freeform fabrication object would use resin powder with particles having a property whereby a ratio of a volume average particle diameter to a number average particle diameter of the resin powder is 2.00 or less.
	This is because when the particle size distribution (Dv/Dn) surpasses 1.50, course particles may cause noises when forming a thin layer of the additive manufacturing powder and also fine powder increases, which may promote self-agglomeration (paragraph [0098]).
	Moreover, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity”. MPEP § 2131.03:

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742